Case 1:17-cv-00853-CRC Document 51-1 Filed 10/29/18 Page 1 of 4

STIPULATION AND SETTLEMENT AGREEMENT

BETWEEN :

THE UNITED STATES OF Al\/IERICA, Plaintif`.f`

And

JOSEPH SZLAVIK, Claimant

WHEREAS :

l.

On May 9, 2017, the United States filed a Verified Complaint for Forfeiture in Rem
(“Complaint”) in the United States District Court for the District of Columbia, captioned
at United States of America v $215 587 22 et al. (the “Pending Action”), related to its
seizure of funds from nine separate bank accounts (the “Defendant Accounts-”), as more
fully desc1ibed in the Complaint;

On June 14, 2017, Andrea and Joseph Szlavil< filed a joint verified claim to the funds in
one of the Defendant Accounts that are the subject of the Pending Action, and on l\/[ay
15, 2018, following preliminary discovery and negotiations, the United States filed a -
Joint Stipulation to Release Funds to Andrea Szlavil< regalding the funds to Whieh
Andrea Szlavik had filed a claim, in f`ull satisfaction of her claim, and those funds,

$5, 087 26, Were subsequently released to Andrea Szlavik;

On June 14, 2017, in addition to the joint verified claim that he submitted with his wife,
Andrea Szlavik, Joseph Szlavik also filed a verified claim to all remaining Defendant
Accounts that are the subject of` the Pending Action;

The Def`endant Accounts Were seized by the United States and all but the portion released
to Andrea Szlavik remain in the possession of the United States;

Notice of the Pending Action Was published on the government Website

www._|`orf`eiture.gov for 30 consecutive days, and the deadline f`or third party claims to be
filed in this matter has also expired; and

The United States and Joseph Szlavik have negotiated a settlement agreement and Wish to
resolve the Pending Action and Szlavik’s claim via this Stipulation and Settlernent
Agreement (“'Settlement, Agreement”).

NOW, THEREFORE, I.T IS HEREBY S.TIPULATED AND AGREED BY 'l`HE
UNDERSIGNED PARTIES AS .FOLLOWS:

l.

The United States and Joseph Szlavik consent to the terms of` this Settlement Agreement,
and agree to take all reasonable steps necessary to execute its terms.

lO.

Case 1:17-cv-00853-CRC Document 51-1 Filed 10/29/18 Page 2 of 4

Szlavik represents that he owns the Defendant Accounts that are the subject of his
verified claim.

Pursuant to this Settlement Agreement, the United States agrees to release $198,000 of
the seized funds from the Defendant Accounts, without interest, in full satisfaction of
Szlavik’s claim.

Pursuant to this Settlement Agreement, all of the remaining funds seized from the
Defendant Accounts, approximately $272,317.95, will be forfeited by the United States,
and all right, title, and interest shall be vested in the United States and no one else.

Pursuant to this Settlement Agreement, Szlavik agrees not to file any future claim with
respect to the Defendant Accounts or any facts related to the Complaint.

Pursuant to this Settlement Agreement, Szlavilc agrees not to file a claim or contest the
administrative forfeiture of $4,000 seized from his residence on September 5, 2013,
which funds were administratively forfeited by the United States on October 20_, 2014.

The United States and Szlavik agree that the settlement of this matter upon the terms and
conditions set forth in this Settlement Agreement shall be the final and complete
satisfaction of all claims asserted by the United States and Szlavik in the Pending Action.

Except as otherwise provided for in this Settlement Agreement, the United States and
Szlavik specifically waive any rights to further litigate against each other their respective
interests in the Defendant Res or to petition for remission or mitigation of the settlement,
releases, or forfeiture.

Szlavik hereby agrees to forever discharge and hold harmless the United States and any
and all of its agencies, agents, officers, employees and contractors (including, but not
limited to, the Department of Justice, the Department of Homeland Security, and their
agents officers, employees and contractors) from any and all claims, forfeitures,
liabilities, obligations, appeals, or demands arising out of or related to the Pending
Action, the investigation leading to the Pending Action, or the seizure of any Defendant
111 Rem, including, but not limited to, any claim for attorneys’ fees, costs or interests

which may be asserted on behalf of Szlavik, whether pursuant to 28 U.S.C. § 2465 or
Otherwise.

The United States, on its own behalf and on behalf of its representatives, agents,
assignees, and attorneys, hereby agrees to forever discharge and hold harmless Claimant
Joseph Szlavik and any and all companies, ofl'icers, agents, representatives, heirs,
assigns, and employees of same, from any and all claims, forfeitures, liabilities,
obligations, appeals, or demands arising out of or related to the Pending Action,` the
investigation leading to the Pending Action, or the seizure of any Defendant In Rem,
including, but not limited to, any claim for attorneys’ fees, costs or interests which may
be asserted on behalf of the United States.

Case 1:17-cv-00853-CRC Document 51-1 Filed 10/29/18 Page 3 of 4

ll. For the purpose of effectuating this Settlement Agreement, Szlavil<, without admitting
any liability, agrees not to oppose the entry of a _Consent Judgement of Forfeiture
consistent with the terms of this Settlement Agreement.

12. Each party shall bear its own costs, attorney’s fees, and expenses

13. As it pertains to this Settlement Agreement, all rights of appeal are hereby waived.
Notwithstanding the foregoing, the United States and Szlavik do not waive their rights to
enforce the terms of this Settlement Agreement, which rights are expressly retained

14. Szlavik and the United States agree that this Settlement Agreement will become
immediately null and void should the Court fail to enter a Consent Judgement of
Forfeiture consistent with this Settlement Agreement.

15. Szlavik acknowledges that he is, and has been, represented by competent counsel in
comiection with the negotiation, preparation, and execution of this Settlement
Agreement, and the legal effects thereof have been explained to him, and he is entering

into this Settlement Agreement freely and voluntarily, without coercion, duress or undue
influence

l6, This Settlement Agreement constitutes the entire final, complete and exclusive agreement
and understanding between and among the United States and Szlavik, and supersedes all
prior or contemporaneous written or oral agreements The United States and Szlavik
expressly acknowledge that they have not relied on any representations, warranties,
agreements, or understandings not expressly contained in this Settlement Agreement.

l7. There shall be no modification of this Settlement Agreement unless 111 writing and signed
by all the undersigned parties or their authorized representatives

18. This Settlement Agreement, and any dispute arising thereof, shall be governed by the
laws of the United States and the laws of the District of Columbia. The United States and
Szlavik agree that the exclusive jurisdiction and venue for any dispute arising under this
Settlement Agreement is the United States District Court for the District of Columbia.
This Court shall retain jurisdiction to enforce this Settlement Agreement

MONEY LAUNDERING AND ASSET
RECOVERY SECTION

Dated: /0/35://€ By: MM/

DEBORAH L. CONNOR
Chief

Woo Lee

Deputy Chief

Patricia M. Kessler

Shai D. Bronshtein

Case 1:17-cv-00853-CRC Document 51-1 Filed 10/29/18 Page 4 of 4

ama /o/z,::~//e

Tria;l -Attorneys

M_olz.ey Laundering and Asset
Reeov.ery Secti'on

U.S. Department of Jnstice

1400 Ncw Y()I'k Ave NW

W`asl‘l`ington, D.Ct. 20005

Attomeys t`or P.laintil`f
UNITED STATES OF AML-`RICA

DAVI;D .B. sMrrH, rch

    

/‘\ IDB SMl`l`l~`l
NlCllOL §D SMl'l`l-l
l`)av`ld B. Smitli. PL'I;C
108¢N-. Al:f`red Sitreet
Alexandria, VA 22314
Attorueys for ` ‘
CLAlMAN'i' J.OSEPH szLAvIK 4

